department of the treasury internal_revenue_service washington d c significant index nos date jul op e oe t contact person id number telephone number employer_identification_number dear sir or madam this in reference to your request for a private_letter_ruling dated date as modified by letters dated date and date concerning the federal tax consequences of the proposed transactions described below the information provided indicates that you the foundation were incorporated as a non-stock corporation on date and have been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code the foundation has been determined to be a private_foundation within the meaning of sec_509 of the code the directors of the foundation are b and c husband and wife the directors their children and a partnership owned by the directors and their children own percent of the interests in x farms llc a limited_liability_company the company’ the assets of which are reai and personal_property used to operate a farm these assets include several residences one of which is used by the directors an orchard and various farm buildings b and c have subdivided the real_property owned by the company into nine parcels b and c propose to cause the company to distribute to them two of the parcels that are not part of the operating_assets of the farm b and c propose to contribute these two parcels outright to the foundation retaining no interest of any kind in the transferred parcels the foundation proposes to construct on these two parcels of land one or more buildings to be used as the site of an educational institute to be known as the x institute the institute the institute will not be separately incorporated or organized as an entity separate from the foundation the institute will hold public discussion groups panels lectures conferences and other similar an aye programs such programs may include radio television or tive internet coverage these programs will bring together experts in the field of environmentally sensitive agricultural and farming and disseminate to all parts of the agricultural community the results of the most recent and complete data on these subjects in an effort to reduce the deleterious effect of on the environment of the continual abandonment of farm_land to other uses and the continued use of environmentally hostile techniques in agriculture this exchange of ideas will be designed to promote the use of environmentally sensitive techniques throughout the agricultural community the subjects to be discussed at the programs held by the institute will include but not be limited to nontoxic farming methods small farm operations value added food processing niche crop development including medicinal and culinary herbs and related topics it is anticipated that the programs sponsored by the institute will be attended by persons in all areas of agribusiness as well as educators herbalists food scientists conservationists public policy professionals and other interested individuals some programs will be open to the general_public and advertised appropriately other programs may be open only to invited participants who will be selected based on a geographical or community of interest basis or both in some instances a fee may be charged by the foundation for attendance at the institute programs fees may be charged to participants employed by or representing for-profit entities to attend seminars at the institute and either lower or no fees shall be charged to participants representing or employed by not-for-profit entities t seminars and that the foundation will subsidize the balance is expected the revenue produced will be less than the cost of the the programs will be planned by the directors of the foundation in consultation with leading academic scientific and business professionals in the fields of agriculture environmental sciences and complementary health care officials the company will not utilize the institute or its programs as recruitment or advertising vehicles presentations may be made by officers or employees of the company at seminars presented by the institute disseminating the results of the experimentation conducted at the company but there shall be no compensation_for these presentations nor special preference shown to the company in advertising the programs the institute will not provide services or goods to or otherwise give preferential treatment to x or its officers or employees in any manner sec_501 of the code provides in part for an exemption from federal_income_tax for corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporations net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 -1 c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_4941 of the code imposes a tax on each act of self-dealing directly or indirectly det 2s between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or the assets of a private_foundation sec_4946 a - g of the code and sec_53_4946-1 i - vii of the foundation and similar excise_taxes regulations define the term disqualified_person with respect to a private_foundation as a person who is a substantial_contributor to the foundation as defined in sec_507 a foundation_manager an owner of more than of the total combined voting power of a corporation profits interest of a partnership or beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation a member_of_the_family of any of the above or a corporation partnership trust or estate of which persons described above own more than of the voting power profits interest or beneficial_interest sec_4946 of the code and sec_53_4946-1 f of the regulations define the term foundation_manager as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act ‘ sec_53 d -2 f of the regulations states that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous in example of sec_53 d -2 f of the regulations a disqualified_person with respect to a private_foundation contributed certain real_estate to the private_foundation for the purpose of building a neighborhood recreation center in a particular underprivileged area as a condition of the gift the private_foundation agreed to name the recreation center after the disqualified_person since the benefit to the disqualified_person was only incidental and tenuous the naming of the recreation center by itself was not an act of self-dealing revrul_73_407 1973_2_cb_383 holds that the public recognition afforded by a private_foundation to a disqualified_person through the use of the disqualified person's name by the private_foundation for years is an incidental and tenuous benefit which does not constitute an act of self dealing under sec_4941 d e of the code revrul_77_367 1977_2_cb_193 holds that a nonprofit organization formed to create an operate a replica of an early american village is engaging in educational activities similar to those of a museum and qualifies for exemption under sec_501 or the code even though a corporation that donated land and a substantial percentage of the organization’s support benefits by having the village named after it and by having its name associated with the village through both the corporations’ and the organization's advertising the ruling recognized that any benefit going to the corporation was merely incidental to the benefits flowing to the general_public from access to the village and its historic structures foundation sec_4945 of the code imposes an excise_tax on each taxable_expenditure of a private ey n sec_4945 of the code and sec_53_4945-6 of the regulations state that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_170 of the code refers to religious charitable scientific literary or educational_purposes sec_1_501_c_3_-1 of the regulations provides that in general the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides examples of organizations which if they otherwise meet the requirements of sec_501 are educational example is as follows an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs such programs may be on radio or television revrul_70_186 1970_1_cb_128 held that an organization formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features qualifies for recognition of exemption as an organization described in sec_501 of the code rev_rul c b held that an organization formed for the purpose of preserving the natural environment by acquiring by gift or purchase ecologically significant undeveloped land and either maintaining the land itself with limited public access or transferring the land to a government conservation agency by outright gift or being reimbursed by the agency for its cost qualifies for recognition of exemption as an organization described in sec_501 of the code because it is operated exclusively for charitable purposes under sec_4946 of the code and the regulations thereunder b c and x are disqualified persons with respect to the foundation generally any use of the foundations assets for the benefit of these individuals would result in an act of self-dealing under sec_4941 however the naming of the institute and its proximity to x will result in no more than an incidental or tenuous benefit to x under the applicable regulations such tenuous or incidental benefit will not in and of itself result in an act of self dealing the foundation will provide no other_benefits or preferences to any disqualified_person under example of sec_53 d -2 f of the regulations holding seminars lectures and panel discussions about methods by which the environment can be preserved and enhanced through correct environmentally sensitive agricultural techniques are educational activities in addition the relevant precedent also suggests that activities in furtherance of environmental preservation for the benefit of the public serve generally recognized charitable purposes expenditures in furtherance of educational and charitable purposes are expenditures_for sec_170 purposes and thus are not taxable_expenditures within the meaning of sec_4945 of the code -5- accordingly we rule as follows the creation of an educational institute bearing a name similar to that of the company and disseminating to the agricultural public the results of experimentation and operation of the company will not constitute an act of self-dealing under sec_4941 of the code expenditures by the foundation to conduct the educational programs of the institute including the construction of the facilities where the programs will be conducted are not taxable_expenditures under sec_4945 of the code this private_letter_ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely eigned robert c harper dt robert c harper jr chief exempt_organizations technical branch
